DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/1/21 have been fully considered but they are not persuasive. The USC 112 and art rejections still apply although they have been modified as necessitated by amendment.
The Office acknowledges Applicant’s attempt to address the USC 112 rejections but the amendments are not sufficient to do so. The tense of the verb (present vs present participle) is not at issue. The issue is that the instant claims are apparatus claims and they recite method steps. Generally, functional limitations must be associated with structure. For example, it is appropriate to recite that the temperature adjustment module is configured to obtain a temperature value of the battery module. However, stating that the temperature adjustment module heats or cools the battery module is a process limitation since it states what the temperature adjustment module is doing and now which structure of the temperature adjustment module is configured to perform the function of heating or cooling. As stated in the USC 112 rejections presented again below, no controller is no positively recited that operates the temperature adjustment module so that it “obtains a state of the battery module…and heats or cools the battery module according to the temperature value.” The Applicant is recommended to amend the claims to recite the control module of the temperature 
Applicant’s Remarks as they pertain to the Zheng reference are found unpersuasive. First, neither the Malcolm nor the Kim references are even addressed and both were used to reject at least claim 1. Second, the Applicant relies on giving patentable weight to the functional recitations of the claim(s). As reiterated above, these functional recitations are not given patentable weight because they do not clearly impart the necessary structure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II. The claims contain a litany of such limitations. Claim 1, for example, recites “heat or cool the battery module according to the temperature value of the battery module.” This is considered a process limitation by the 
Claim 10 recites “generate a control voltage according to the temperature value of the battery module.” This, too, is considered a process limitation as it is written. Stating that the “control module…[is] configured to obtain a temperature value of the battery module from the battery module” is an appropriate functional recitation; stating “and generate a control voltage” is not. Claim 11 depends on claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (US 2013/0280564 A1).
Regarding claim 1, Zheng discloses an apparatus comprising: a battery module 1; and a temperature adjustment module 41 capable of obtaining temperature of the battery (paragraph 57). While paragraph 57 of Zheng also discloses that the module 41 can perform heating or cooling the battery based upon the temperature, it should be noted that this limitation is not given patentable weight as discussed in the USC 112 rejections above.
Regarding claims 2-4, Zheng discloses that the battery can be heated when below a predetermined temperature, cooled when higher than a predetermined temperature, and stopped when within the desired temperature range (paragraph 57) though it should be noted that these claim limitations are not given patentable weight as discussed in the USC 112 rejections above.
Regarding claims 6-8, Zheng discloses that the state of discharge of the battery can be determined and utilized when the battery is heated or cooled based upon temperature values (paragraph 58) though it should be noted that these claim limitations are not given patentable weight as discussed in the USC 112 rejections above.

Claims 1, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malcolm (US 2015/0037626 A1).
Regarding claim 1, Malcolm discloses an apparatus comprising: a battery module 22; and a temperature control module 72 capable of obtaining temperature of the battery (paragraph 129). While paragraph 129 of Malcolm also discloses that the module 72 can perform heating or cooling the battery based upon the temperature, it 
Regarding claim 10, Malcolm discloses an apparatus comprising: a battery module 22; a control module 70 coupled to the battery and capable of obtaining temperature and voltage of the battery (paragraph 130); and a thermoelectric element coupled to the control module and disposed on the battery capable of heating or cooling the battery (paragraph 129). Though not given patentable weight as discussed in the USC 112 rejections above, Malcolm is capable of generating a control voltage (paragraph 306).
Regarding claim 11, Malcolm discloses a heat dissipation module with two side plates 60,62 coupled to the battery module capable of heating and cooling the battery (paragraph 128) in conjunction with the thermoelectric system (paragraph 129).

Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2017/0232864 A1).
Regarding claim 1, Kim discloses an apparatus comprising: a battery module 101; and a temperature control module 117 capable of obtaining temperature of the battery (paragraph 20). While paragraph 21 of Kim also discloses that the module 105
Regarding claims 2-4, these claim limitations are not given patentable weight as discussed in the USC 112 rejections above.
Regarding claim 5, Kim discloses a warning module coupled to the temperature control module (paragraph 6).
Regarding claim 9, Kim discloses a key (button) connected to the control system (paragraph 18).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725